[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellants' sole assignment of error overruled and cross-appellant's sole assignment of error overruled, the judgment of the Fulton County Court of Common Pleas is affirmed with costs divided equally between the parties. See Opinion and Journal Entry on file. Hadley, Evans and Kerns Judges Ronald E. Hadley, John R. Evans, and Joseph R. Kerns, Third District Court of Appeals, sitting by assignment of the Chief Justice of the Supreme Court of Ohio.
* * *